Citation Nr: 1513811	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  09-07 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent from October 25, 2006, to January 31, 2013, and in excess of 40 percent from February 1, 2013, for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION


The Veteran had active service from November 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for PTSD and residuals of prostate cancer.  The RO assigned an initial 30 percent rating for PTSD and an initial 0 percent rating for residuals of prostate cancer, from October 25, 2006, the date of receipt of the claims.  

The Veteran appealed for higher initial ratings.  A January 2009 RO rating decision granted a 10 percent rating for residuals of prostate cancer from October 25, 2006.  In November2012, the Board remanded the claims for further evidentiary development.  A March 2013 RO rating decision granted a 40 percent rating for residuals of prostate cancer from February 1, 2013.  The RO also granted service connection for erectile dysfunction and assigned a 0 percent rating from January 10, 2007, and entitlement to special monthly compensation based on the loss of use of a creative organ from January 10, 2007.  However, as those increases do not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Throughout the period on appeal, the most probative evidence shows that the Veteran's PTSD was manifested by no more than persistent, chronic, mild symptoms, which caused no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  From October 25, 2006, to January 31, 2013, the Veteran's residuals of prostate cancer resulted in urinary frequency with awakening to void two times per night.  Renal dysfunction and recurrent cancer were absent.  

3.  From February 1, 2013, the Veteran's residuals of prostate cancer resulted in urinary leakage that required the wearing of absorbent material that must be changed no more than two to four times per day.  Renal dysfunction and recurrent cancer are absent.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD were not met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for an initial rating in excess of 10 percent for residuals of prostate cancer were not met from October 25, 2006, to January 31, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2014).  

3.  The criteria for an initial rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Codes 7527, 7528 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice, including most recently in a March 2013 supplemental statement of the case.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was provided appropriate notice both prior and subsequent to the rating decisions, including in letters dated in December 2006 and November 2012.  Moreover, the Veteran's appeal of the initial ratings assigned for the disabilities are downstream matters following the initial grants of service connection.  Therefore, the claims for service connection have been substantiated and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2013); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal that include the information necessary to rate the Veteran's disabilities relevant to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Accordingly, no further notice or assistance to the appellant is required to fulfill VA's duties in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary, as has already been done in this case.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the disabilities at issue.  

Where there is a question as to which of two rating is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2014).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

PTSD

The Veteran's PTSD is rated 30 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 
A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives or one's own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

Global Assessment of Functioning (GAF) scores are a scale indicating the psychological, social and occupational functioning on a hypothetical continuum of mental health- illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM IV).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates the examiner's assessment of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.  
While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF Scores.  38 C.F.R. § 4.130 (2014).  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.  

Words such as mild, slight, moderate, severe, and serious are not defined in VA's Schedule for Rating Disabilities or in DSM-IV.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  The use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6 (2014).  

The use of the phrase such symptoms as, followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating, but is not an exclusive list.  In particular, use of that terminology permits consideration of items listed and other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).  

Based on the evidence of record, the Board finds that the criteria for the a higher 50 percent schedular rating for PTSD were not met at any time during the appeal period.  In a March 2007 VA examination, the Veteran was oriented in all spheres.  Appearance and hygiene were appropriate.  He reported difficulty sleeping, nightmares, and hypervigilance.  He was able to communicate within normal limits and speech was spontaneous with rate, volume, and tone normal.  His thought processes were goal directed and there was no loosening of association or flight of ideation.  Attention and memory were intact.  There were no hallucinations or delusions.  Judgment and insight were fair.  Suicidal ideation was absent.  His mood was anxious and his affect was restricted.  The diagnosis was PTSD, with a GAF of 51.  The examiner stated that the Veteran's symptoms did not interfere with his employment but did interfere with social functioning.  Similar findings were made upon evaluation in January 2013, and the clinician concluded that the Veteran's impairment from PTSD caused only occasional decrease in work efficiency.  

A GAF score from 51 to 60 indicates only moderate symptoms or moderate difficulty in social, occupational, or school functioning; and a GAF score from 61 to 70 indicates only mild symptoms and impairment of functioning.  In considering the clinical findings as well as the Veteran's productive and successfully 37-year work history with the same company, the Board finds that the preponderance of the evidence is against the claim for a higher rating.  

In reaching this decision, the Board has considered the Veteran's statements regarding his symptoms and functional impairment, and the medical evidence of record.  To the extent that he or others may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

In sum, the Board finds that the objective symptoms experienced by the Veteran during the appeal period were more akin to the criteria for the 30 percent rating, such as depressed mood, anxiety, difficulty with concentration, nightmares, hypervigilance, and chronic sleep impairment; and did not show symptoms more associated with a 50 percent or higher rating, such as panic attacks more than once a week, impaired judgment, difficulty understanding complex commands, impaired abstract thinking, and difficulty establishing and maintaining effective work and social relationships.  Consequently, the Board concludes that the Veteran's symptomatology more nearly approximates the criteria for a 30 percent rating.  Furthermore, the Board finds that the combined effect of the symptomatology does not result in occupational and social impairment with reduced reliability and productivity such that a higher rating could be assigned.

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim for an initial rating in excess of 30 percent for PTSD must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Residuals of Prostate Cancer

The record indicates the Veteran underwent a radical retropubic prostatectomy, which is the removal of the prostate gland due to prostate cancer, in January 2003.  His residual disability was rated 10 percent from October 25, 2006, to January 31, 2013; and 40 percent from February 1, 2013, pursuant to Diagnostic Codes 7527 and 7528.  

Diagnostic Code 7527 provides for rating prostate gland injuries, infections, hypertrophy, postoperative residuals, and specifies that those disabilities are to be rated as voiding dysfunction or urinary tract infection, whichever is dominant.  Diagnostic Code 7528 provides ratings for malignant neoplasms of the genitourinary system and provides a 100 percent rating while active, and following cessation of surgical, X-ray, chemotherapy, or other therapeutic procedure, the rating of 100 percent will continue with mandatory examination after six months.  If there has been no local reoccurrence or metastasis, the disability will be rated for residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528 (2014).  As the record does not indicate that the Veteran typically suffers from urinary tract infection or renal dysfunction, the Board finds that the prostatectomy residuals are most appropriately rated for voiding dysfunction or urinary frequency.  

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  For urine leakage, a 20 percent rating is warranted when the wearing of absorbent materials which must be changed less than two times per day is required.  A 40 percent rating is warranted when absorbent materials must be changed two to four times per day.  A 60 percent rating is assigned when the use of an appliance is required, or absorbent materials must be changed more than four times per day.  38 C.F.R. § 4.115a (2014).

For urinary frequency, a 10 percent rating is assigned with a daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating requires a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a (2014).  

For obstructed voiding, a 0 percent rating is assigned for obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  A 10 percent rating is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream), with any one or combination of the following:  (1) post-void residuals greater than 150cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10cc/second); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization.  38 C.F.R. § 4.115a (2014).  

Based on the evidence of record, the Board concludes that initial ratings in excess of 10 percent and 40 percent are not warranted during the relevant time periods.  Initially, the Board observes that the Veteran's prostate cancer has not recurred.  Therefore, a 100 percent schedular rating under Diagnostic Code 7528 is not warranted.

From October 25, 2006, through January 31, 2013, the Veteran did not experience any obstruction and he urinated from up to two times per night and more frequently during the day as reported at the February 2007 VA examination.  In the April 2008 notice of disagreement, he indicated that he limited his intake of liquids prior to bedtime, but did not report a higher urinary frequency.  He noted that he regained most of his bladder control after his surgery through extensive exercises.  Additionally, he stated that he did not wear absorbent materials when he was at home.  He only wore them when he left the home.  In light of the clinical evidence, the Board finds that the Veteran's disability was appropriately rated 10 percent during from October 25, 2006, through January 31, 2013, based on urinary frequency with awakening to void two times per night.  The evidence does not show intermittent or continuous catheterization, awakening to void more than two times per night, or a daytime voiding interval between one and two hours.  Therefore, the preponderance of the evidence is against the assignment of a higher rating for that period.

On VA examination on February 1, 2013, the clinician noted that the Veteran had urinary leakage requiring absorbent materials that must be changed two to four times per day with daytime voiding between two and three hours and night time awakening to void three to four times per night.  That clinical evidence shows that the disability warrants a 40 percent rating.  The evidence does not show that the Veteran requires the use of an appliance or absorbent material that must be changed more than four times per day.  Therefore, the next higher 60 percent rating is not warranted during the appeal period.  There is also no indication that he has renal dysfunction to warrant a 60 percent rating based on that impairment.  

In reaching this decision, the Board has considered the Veteran's statements regarding the symptoms and the medical evidence of record.  The Board finds that the clinical reports are more probative for the purposes of applying the rating criteria outlined above as they represent evidence solicited from the Veteran by medical professionals and are directly responsive to the rating criteria.  

For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the claim for an initial rating in excess of 10 percent from October 25, 2006, to January 31, 2013, and in excess of 40 percent from February 1, 2013, for residuals of prostate cancer must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Consideration

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology due to service-connected PTSD and residuals of prostate cancer.  There is no competent and credible evidence of record that the Veteran has symptoms of these disabilities that are not considered in the rating criteria.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  

ORDER

An initial rating in excess of 30 percent for PTSD is denied.

An initial rating in excess of 10 percent from October 25, 2006, to January 31, 2013, for residuals of prostate cancer is denied.  

An initial rating in excess of 40 percent from February 1, 2013, for residuals of prostate cancer is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


